FILED
                            NOT FOR PUBLICATION
                                                                            DEC 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ZHIGANG YI,                                      No. 15-71239

              Petitioner,                        Agency No. A205-565-764

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III,
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2017**
                              San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges, and BUCKLO,*** District Judge.

      Zhigang Yi, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision dismissing his appeal. The BIA affirmed the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
Immigration Judge’s (IJ) order denying Yi’s application for asylum, withholding

of removal, and protection under the Convention Against Torture (CAT). Because

Yi filed his application after May 11, 2005, his case is governed by the REAL ID

Act. REAL ID Act of 2005, Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 231, 305.

We review the denial of the application for substantial evidence. Sinha v. Holder,

564 F.3d 1015, 1020, 1025 (9th Cir. 2009). We review both the BIA’s decision

and the parts of the IJ’s analysis that the BIA identified as “most significant.” Lai

v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). We deny the petition.

      The IJ denied Yi’s application for asylum and withholding of removal

because he did not present sufficient credible testimony or adequate corroborating

evidence. We first review the adverse credibility analysis. Bhattarai v. Lynch, 835
F.3d 1037, 1043 (9th Cir. 2016). We must uphold the adverse credibility

determination if “even one basis is supported by substantial evidence.” Rizk v.

Holder, 629 F.3d 1083, 1088-89 (9th Cir. 2011).

      We find that the adverse credibility determination was supported by

substantial evidence. In particular, the IJ legitimately determined that Yi’s failure

to disclose a previous application for a U.S. visa to an asylum officer undermined

his credibility. The IJ found implausible Yi’s explanation that he “forgot” having

applied for the visa and thus construed the omission as deliberate deception. We


                                           2
have stated that a petitioner’s decision to lie to immigration authorities “always

counts as substantial evidence supporting an adverse credibility finding” unless the

petitioner has lied to escape immediate danger (an exception which does not apply

here). Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011). Because this

deception supported the IJ’s adverse credibility determination, we need not discuss

the other factors the IJ considered, nor need we review the IJ’s analysis of Yi’s

failure to provide adequate corroborating evidence. Bhattarai, 835 F.3d at 1043-

44; Rizk, 629 F.3d at 1088-89. We therefore deny the petition with respect to Yi’s

application for asylum and withholding of removal.

      We also deny the petition with respect to Yi’s application for protection

under the CAT. Because Yi’s testimony was found not credible, we will reverse

the BIA’s decision only if the remaining evidence “compel[s] the conclusion that

[Yi] is more likely than not to be tortured,” if returned to China. Almaghzar v.

Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      DENIED.




                                           3